Citation Nr: 1048040	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-38 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to October 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied the Veteran's TDIU 
claim. 

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a January 2010 Board personal (Travel Board) hearing in 
Nashville, Tennessee.  A copy of that hearing transcript has been 
associated with the claims file.

In April 2010, the Board remanded the Veteran's claim for a TDIU 
to the Appeals Management Center (AMC) for further development.  
The record indicates that the AMC partially complied with the 
Board's directives.  Specifically, the AMC, at the Board's 
request, obtained the Veteran's VAMC treatment records dated from 
May 2009.  

However, the Board also requested that the AMC provide a VA 
examination to determine the combined impact of all service-
connected disabilities on the Veteran's ability to obtain and 
maintain employment consistent with his education and 
occupational experience.  As will be detailed more precisely 
below, the Board finds that the August 2010 VA examination report 
was not adequate for rating purposes, and did not adequately meet 
the requirements of the April 2010 Board remand; therefore, the 
Board finds that this issue must again be remanded.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).

In November 2010, subsequent to the issuance of the most recent 
supplemental statement of the case (SSOC), the Veteran submitted 
evidence pertinent to the TDIU claim on appeal.  This evidence 
was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

A preliminary review of the record indicates that the Veteran's 
claim for entitlement to TDIU requires additional development.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on a veteran, as a 
matter of law, the right to compliance with the remand orders.  
Stegall, 11 Vet. App. at 268.  In this case, the AMC did not 
provide the Veteran with a VA examination in the manner specified 
by the Board's remand.

In the April 2010 remand, the Board requested the AMC to afford 
the Veteran a VA examination to determine the combined impact of 
all service-connected disabilities on his ability to obtain and 
maintain employment consistent with the Veteran's education and 
occupational experience.  Specifically, the VA examiner was to 
provide a physicial examination and, after a review of all 
evidence including that in the claims file, subsequently provide 
an opinion as to whether it is at least as likely as not (50 
percent probability or more) that the Veteran's service-connected 
disabilities together render him incapable of securing and 
maintaining substantially gainful employment consistent with his 
educational and occupational experience.  

In an August 2009 VA examination report, a VA examiner indicated 
conducting a physical examination and reviewing the claims file.  
In reporting the functional limitations caused by the service-
connected disabilities, the VA examiner noted that the Veteran 
had pain and weakness with walking and prolonged standing which 
would interfere with physical employment.  However, the VA 
examiner stated that she could not address how much effect this 
disorder would have on the Veteran's lifetime occupation, 
specifically constructing cabinets, because the VA examiner 
herself had "never been a cabinet maker."  Having personal 
training and vocational experience as a cabinet maker is not a 
prerequisite to rendering a professional, medical opinion on the 
relevant question asked regarding the Veteran's employability.  

Furthermore, although the Board specifically asked for an opinion 
as to whether it was at least as likely as not (50 percent 
probability or more) that the Veteran's service-connected 
disabilities together render him incapable of securing and 
maintaining substantially gainful employment consistent with his 
educational and occupational experience, the VA examiner wrote 
that VA had not requested that she provide a medical opinion.  As 
the August 2009 VA examiner did not provide an opinion as 
requested by the Board, whether one was actually requested or 
not, and notwithstanding that a review of the claims file would 
have indicated that VA was requesting such opinion, the Board 
finds that another remand is necessary in order to ensure 
compliance with the Board's April 2010 remand instructions.  
Stegall, supra.

The Board further notes that, in an October 2010 letter, a 
private examiner, 
Dr. Charles L. Jones, M.D. of Cookeville, Tennessee, reported 
treating the Veteran since July 2010.  The Board notes that the 
claims file does not contain any treatment records from Dr. 
Jones' office.  As such, an attempt should be made to obtain the 
aforementioned treatment records.  

Accordingly, the issue of TDIU (IU) is REMANDED for the following 
action:

1.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
health care for his service-connected 
disabilities since March 2010, the date of 
the last treatment record included in the 
claims file.  After securing the necessary 
releases, the RO/AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran, to include all 
treatment records from the offices of Dr. 
Charles L. Jones of Cookeville, Tennessee.  
Any negative search results should be noted 
in the record and communicated to the 
Veteran.

2.  After the above development is completed, 
the AMC/RO should afford the Veteran a VA 
examination, to be performed by an examiner 
other than the author of the April 2010 VA 
examination report, to determine the combined 
impact of all service-connected disabilities 
on the Veteran's ability to obtain and 
maintain substantially gainful employment.

The examiner should review the relevant 
documents in the claims file and note such 
review in the examination report.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's service-connected disabilities 
together render him incapable of securing and 
maintaining substantially gainful employment 
consistent with his educational and 
occupational experience.  The examiner should 
provide a rationale for this opinion.

3.  If the TDIU claim on appeal remains 
denied, the AMC/RO should issue a 
supplemental statement of the case before 
returning the case to the Board, if otherwise 
in order.

The Veteran is advised to appear and participate in any scheduled 
VA examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

